In an action, inter alia, (1) to recover the agreed price and reasonable value of materials sold and furnished to defendant Lizza & Sons and (2) on the payment bond issued by defendant St. Paul Fire and Marine Insurance Company, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, dated May 19, 1976, as denied the branch of its motion which sought summary judgment against the defendant surety. Order affirmed insofar as appealed from, with $50 costs and disbursements. Special Term properly denied the branch of the motion for summary judgment as there are triable issues of fact. Hopkins, Acting P. J., Martuscello, Damiani and Hawkins, JJ., concur.